Appeal by the defendant from a judgment of the Supreme Court, Kings County (Fisher, J.), rendered September 11, 1987, convicting him of criminal possession of a controlled substance in the fourth degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he was deprived of the effective assistance of counsel is without merit. The circumstances of this case, viewed in totality, reveal that the defendant received meaningful representation (see, People v Baldi, 54 NY2d 137, 147). Indeed, the defendant was acquitted of 4 of the 5 counts against him, and with respect to the remaining count, he was convicted of a lesser included offense.
We have reviewed the defendant’s remaining contention and find it to be without merit. Lawrence, J. P., Kooper, Sullivan and Rosenblatt, JJ., concur.